Citation Nr: 1819401	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.


REPRESENTATION

The Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's ischemic heart disease is due to exposure in service to herbicides, to include Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim for entitlement to service connection for ischemic heart disease as a result of exposure to herbicides is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). The enumerated diseases include ischemic heart disease.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e)

The Veteran seeks entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.  At the outset, the Board notes that the Veteran has a diagnosis of ischemic heart disease/coronary artery disease.  See DBQ April 2011.  The Veteran contends that he served at the Rocky Mountain Arsenal in Colorado where he was exposed to Agent Orange.  The Veteran's DD-214 confirms a duty station of Rocky Mountain Arsenal Denver.

At a March 2016 hearing at the RO, the Veteran stated that he worked in a factory destroying Agent Orange.  The Veteran said he was told it was Agent Orange by one of the sergeants.  He described it as an orange powder in a drum.  He did not wear any protective clothing, just a set of white coveralls.  The Veteran stated that he experienced being covered with Agent Orange, as it sometimes would blow on top of him.  He described scenarios where the seal of a pressurized containers would fail and the lid would blow off.  The Veteran stated that the building he worked in was self-contained, indicating that the ventilation may have been poor.

In June 2014, the Veteran submitted a statement from a fellow former serviceman who stated that he was stationed at the Rocky Mountain Arsenal with the Veteran and they "were assigned to the special projects division working on Project Eagle, which was the name given for the demilitarization of mustard and nerve gas, and TX, an anti crop, defoliant, biological (agent orange)."  See Statement of J.T.B. signed October 2011. 

In addition, the Veteran submitted various articles and reports that described the use of various chemicals at the Rock Mountain Arsenal location.  For example, a web article from globalsecurity.org, stated that after World War II, the U.S. Army purchased the site to manufacture chemical weapons, such as mustard gas, white phosphorus, and napalm.  In addition, after the war, private industries, produced agricultural pesticides on the site until 1982.  Another document alludes to "the demilitarization of an anti-crop biological agent by the Special Projects Division at Rocky Mountain Arsenal."  Finally, an article entitled "Agent Orange Through the New York Times - Chronological (Up to 1970)" states that in August 1968, C.B.W. bases existed at, inter alia, Rocky Mountain Arsenal northeast of Denver, and that these bases work on research and testing of chemical and biological weapons.

A Defense Personnel Records Information Retrieval System (DPRIS) request was made, and the response was that records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Rocky Mountain Arsenal.  Therefore, DPRIS was unable to document that the Veteran disposed of or was exposed to Agent Orange or other tactical herbicides while stationed there between April 2, 1971 and October 20, 1972.

A VA memorandum from November 2015, which considered the Veteran's statements, the buddy statement, articles and reports, and the DPRIS findings, issued a formal finding of inability to show exposure to herbicides.  Specifically, the memorandum stated that VA is unable to corroborate exposure to herbicides.

Upon consideration of the above and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for ischemic heart disease is warranted.  The pivotal question is whether the Veteran was exposed to Agent Orange in service.  In this regard, the Board notes that the Veteran has testified credibly on this matter, and his statements and testimony are corroborated by statements from a fellow servicemember; further, outside sources appear to support his contentions as well.  The Board acknowledges the DPRIS report, which notes that exposure to Agent Orange could not be documented and the VA memorandum indicating an inability to corroborate exposure.  Nonetheless, and considering the credible lay statement and outside sources, the Board concludes that the evidence of record is in relative equipoise on the question of whether the Veteran's military duties caused exposure to herbicide agents, to include Agent Orange.  Therefore, the Board resolves the question in the Veteran's favor.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As ischemic heart disease is a presumptive disability in cases where Veterans have been exposed to Agent Orange, it follows that service connection for ischemic heart disease is warranted.  See 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).


ORDER

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides is granted.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


